Citation Nr: 1760935	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to any service connected conditions and any medications or treatment of any service connected condition.

2.  Entitlement to service connection for urinary incontinence, to include as secondary to any service connected conditions and any medications or treatment of any service connected condition.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to any service connected conditions and any medications or treatment of any service connected condition.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's hypertension was incurred in or caused by service or as secondary to any service-connected conditions including any medications or therapeutic treatment prescribed in the treatment of any service connected condition.

2.  The preponderance of the evidence is against a finding that the Veteran's urinary incontinence was incurred in or caused by service or as secondary to any service-connected conditions including any medications or therapeutic treatment prescribed in the treatment of any service connected condition.



3.  The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction was incurred in or caused by service or as secondary to any service-connected conditions including any medications or therapeutic treatment prescribed in the treatment of any service connected condition.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for urinary incontinence have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304,  3.310 (2017).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These matters were remanded in March 2017 for the purpose of obtaining an addendum medical opinion.  Such an opinion was obtained in May 2017.  There has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection for certain chronic diseases, such as malignant tumors and organic heart disease, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009). 

The Court has held that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Kahana v. Shinseki, 24 Vet. App. 428, 435 (U.S. 2011) citing Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet.App. 465, 469 (1994)); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet.App. 370, 374 (2002) (stating that a layperson is competent to offer testimony regarding symptoms capable of observation). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Analysis 

The Veteran contends that his hypertension, urinary incontinence, and erectile dysfunction are either related to service or were caused or aggravated by a service connected condition.  Specifically, the Veteran contends that his hypertension, urinary incontinence, and erectile dysfunction are the result of side effects of medication taken for his service connected disabilities.

The Veteran's medications, as noted in VA treatment records are as follows:  1. artificial tears (polyvinyl alcohol), 2. Atenolol, 3. Dexamethasone, 4. Leuprolide (Eligard), 5. Losartan, and 6. Lubricating (PF) OPH Ointment.

Hypertension

The Veteran's post service treatment records indicate that he has a current diagnosis of hypertension.

The Veteran's service treatment records are absent of complaints or treatment for hypertension.  VA defines hypertension as diastolic blood pressure that is predominately 90 mmHg or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , DC 7101, Note 1.  In that regard, at the time of his service exit examination in May 1965, the Veteran recorded a blood pressure reading of 134/90.  The Veteran, through his attorney, argues that he displayed pre-hypertension in service that eventually developed into hypertension.  

In a May 2017 opinion, a VA examiner stated that a review of post-service medical records shows that the onset of hypertension was in 2003.  The examiner noted that the elevated reading in May 1965 easily could have been an isolated elevation and not of chronicity.  He further opined that because the Veteran's blood pressure was not shown to have slowly worsened since 1965 and because the Veteran did not show symptoms requiring physician attention prior to 2003, that it was less likely than not that any hypertension had its onset in service.  

Hence, based on the absence of a diagnosis of hypertension in service or for many years thereafter, and the negative VA opinion, the Board finds that the Veteran's hypertension was not incurred in service, as required by Sheddon, nor has there been a continuity or chronicity of symptoms beginning within a year of separation, as required by Walker.  Service connection for based under the theories of direct, presumptive, or continuity of symptomatology is not established.  

The Veteran additionally contends that his diagnosed hypertension is a result of service connected disabilities, to include as a side-effect of medications or therapies prescribed in the treatment of service connected disabilities.  In a September 2016 examination, following a review of available records, to include a listing of the Veteran's prescribed medication, a VA examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected conditions.  The examiner further opined that the Veteran's current medications for service-connected conditions could not have contributed to the etiology, nor aggravated his hypertension.  The examiner also described factors that cause and aggravate hypertension.

The Board's March 2017 remand directed the RO to obtain a clarification opinion from a VA examiner.  In May 2017, a VA physician reviewed the Veteran's records and opined that hypertension is not caused by or aggravated by the Veteran's tinnitus, hearing loss, or pterygium.  The examiner further explained that the Veteran's medication for those conditions does not cause or aggravate hypertension, and that therefore, it is less likely than not that the Veteran's hypertension is related to or caused by his service-connected disabilities.

In August 2017, the Veteran's submitted an article from healthline.com explaining hypertension, its causes, treatments, and prognosis.  Additional pages from Drugs.com, including an information sheet about the drug dexamethasone was included in the submitted documents.  The article suggested that anyone who is prescribed the drug to inform their doctor if they have high blood pressure.

The Board acknowledges the Veteran's submission of outside medical literature concerning hypertension and dexamethasone.  However, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim. 

The articles submitted by the Veteran fall into this general category.  The article discusses that a patient should notify his or her doctor of high blood pressure before taking the medication dexamethasone.  However, none of the article's information pertains specifically to this Veteran, and the pages are not combined with any opinion of a medical professional.  Moreover, even in more general terms, the article does not state in any terms that dexamethasone can cause or aggravate hypertension.  It only states a patient should advise his/her physician that they have hypertension prior to taking the medication.  It is further noted that the VA examiner's negative opinion was formed with the knowledge that the Veteran was prescribed dexamethasone.  This evidence carries little probative weight.

 Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hypertension.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Urinary Incontinence and Erectile Dysfunction

Service treatment records are negative for any complaints, treatment, or diagnosis of urinary incontinence or erectile dysfunction.  There is also no evidence of either condition until many years after service discharge.  The Veteran does not argue the contrary.

Rather, the Veteran contends that he has urinary incontinence and erectile dysfunction as a result of service connected disabilities, to include as a side-effect of medications or therapies prescribed in the treatment of service connected disabilities.  The Board notes that the Veteran is competent to report on symptoms capable of lay observation, such as urinary incontinence and/or frequency as well as erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, regardless of whether a diagnosis has been noted or the Veteran has sought or treatment specifically for any urinary symptoms, he is given the benefit of the doubt as to whether or not he currently has a clinical disability of urinary incontinence or erectile dysfunction.

Both the September 2016 and May 2017 VA examiners opined that the Veteran's urinary incontinence and erectile dysfunction were less likely than not proximately due to or the result of the Veteran's service, or secondary to service-connected conditions.  The examiners additionally opined that the Veteran's current medications for service-connected conditions could not have contributed to the etiology, nor aggravated his urinary incontinence or erectile problems.  The May 2017 examiner explained that the Veteran's medication for those conditions does not cause or aggravate urinary incontinence, and that therefore, it is less likely than not that the Veteran's urinary incontinence is related to or caused by his service-connected disabilities.

The May 2017 examiner similarly explained that the Veteran's medication for his service connected conditions does not cause or aggravate erectile dysfunction, and that therefore, it is less likely than not that the Veteran's erectile dysfunction is related to or caused by his service-connected disabilities.  To the contrary, in referencing the Veteran's history of undergoing a prostatectomy, the examiner suggested that the Veteran's erectile dysfunction may be more likely related to his non-service connected prostate cancer.

The Board again acknowledges the Veteran's August 2017 submission of outside medical literature, however, the information submitted falls into the general category.  Similarly, although the article discusses the possibility of long term over dosing of dexamethasone as a possible cause of erectile dysfunction, there is no evidence in the record that the Veteran has been over exposed to the drug, and none of the article's information pertains specifically to this Veteran.  The information regarding "discussions" of the drug causing urinary incontinence and/or erectile dysfunction is of little value as they offer no medical information at all.  It is also noted that the VA examiner considered the medication prescribed to the Veteran, to include dexamethasone, in rendering her negative opinion.  This evidence carries little probative weight.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for urinary incontinence and erectile dysfunction.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for urinary incontinence is denied.

Entitlement to service connection for erectile dysfunction is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


